Citation Nr: 0510257	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  00-25 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
from November 1975 to November 1995, when he retired.  This 
case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas that, in part, denied the appellant's 
claim for service connection for hepatitis C.  

In September 2002, a Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  Thereafter, the Board remanded the 
case to the RO for additional development in October 2003; 
the RO has now returned the case to the Board for appellate 
review.


FINDINGS OF FACT

1.  The appellant's military occupational specialty (MOS) in 
the Navy was a utilities man.

2.  In 1989, the appellant was clinically determined to have 
had exposure to hepatitis B virus (HBV).

3.  Laboratory testing in service in 1993 revealed a negative 
hepatitis C virus (HCV) antibody test.

4.  In January 1995, the appellant complained of fatigue and 
malaise of one week's duration and reported that he had had 
flu symptoms two to three weeks prior; the clinical 
assessment was that the fatigue was of unclear etiology.

5.  In July 1999, laboratory testing revealed a positive HCV 
antibody test; subsequent testing revealed a detectable 
hepatitis C viral load and a liver biopsy demonstrated 
findings consistent with active hepatitis C disease.

6.  Epidemiologically, hepatitis B and hepatitis C share the 
same modes of transmission.

7.  The appellant's MOS resulted in a documented risk factor 
for the development of viral hepatitis C infection.

8.  It is as likely as not that the appellant's current 
hepatitis C infection had its onset in service.


CONCLUSION OF LAW

The veteran has hepatitis C that is likely the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his September 2002 Travel Board 
hearing that he had never used intravenous drugs and that he 
had been diagnosed with hepatitis B while in service.  He 
stated that he was a utilities man in service and that he was 
mainly involved in plumbing and plumbing maintenance, 
including septic tank problems and blocked toilets.  He also 
stated that he had been involved in sewage treatment 
activities.  The appellant further testified that during his 
deployments he experienced frequent cuts on his hands.  He 
said that he was diagnosed with hepatitis C in 1999.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Each disabling 
condition shown by a veteran's service records, or for which 
he seeks service connection, must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154.  

Certain chronic disabilities may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Review of the appellant's service medical records reveals 
that he was notified in 1989 that he was not eligible to be a 
blood donor because he had tested positive for hepatitis B 
infection.  The appellant thereafter variously reported that 
he had experienced an episode of jaundice in 1978, or 1982.  
Testing revealed that he was positive for both hepatitis A 
antibodies and hepatitis B antibodies.  In June 1989, he was 
described as an asymptomatic hepatitis B carrier with low 
infectivity.  In February 1993, the appellant tested negative 
for HCV antibody.  In January 1995, the appellant sought 
treatment for complaints of malaise and fatigue that he said 
had been present for one week.  The appellant reported that 
he had had flu symptoms two to three weeks prior to his 
current complaint.  The clinical assessment was mild fatigue 
of unclear etiology.  The report of the June 1995 separation 
examination indicated that the appellant's liver functions 
test results were normal and that examination of the abdomen 
was normal.

Review of the appellant's post-service medical records 
reveals that he had blood work done in January 1997, the 
results of which included an above-normal total bilirubin 
value and some liver enzyme values that were at the high end 
of normal.  A year later, these liver enzyme and total 
bilirubin results had increased and were outside of the 
normal ranges; in June 1997, two of these were still 
abnormally high.  In March 1999, the appellant sought 
treatment for complaints of always being tired with little 
motivation or interest in activities.  He denied use or abuse 
of drugs.  He was diagnosed with mild depression.  An April 
1999 VA clinic note indicates that was seen for follow-up on 
his liver function studies.  A July 1999 note shows 
fluctuating liver enzyme results; subsequent testing revealed 
that HCV antibody testing was a confirmed positive result.  

VA referred the appellant to a specialist in infectious 
diseases for treatment; the initial evaluation took place in 
August 1999.  The physician noted that gross examination did 
not reveal any evidence of long-standing liver disease.  A 
September progress note indicates that the physician reviewed 
the appellant's records and concluded that the earliest 
evidence of hepatitis was in 1981-1982, and that the 
appellant had been officially diagnosed in 1989.  The 
physician noted that the appellant had tested negative for 
HCV antibody in 1993.  The doctor also stated that, according 
to the natural history of HCV, it is certainly possible for 
liver enzymes to be intermittently elevated and sometimes 
normal.  The physician concluded that it was highly probable 
that the appellant had co-infections of HBV and HCV while he 
was in service.  In March 2000, the doctor clarified his 
earlier conclusion and stated that he had considered the 
appellant's medical history and his occupation in service.  
The specialist opined that it was as likely as not that that 
appellant was infected with HCV in service.

The appellant underwent a VA medical examination in January 
2000 for evaluation of hepatitis; the examiner reviewed the 
claims file.  The appellant stated that he had been a plumber 
in the Navy.  The examiner reviewed the appellant's medical 
records and noted that laboratory testing had revealed 
elevated liver function tests in 1982, as well as a positive 
hepatitis B Core antibody (anti-HBC) test and a negative 
hepatitis C antibody test in 1993.  The examiner stated that 
the hepatitis currently exhibited by the appellant (HCV) was 
not the same type of hepatitis infection he had in service 
(HBV).  The examiner did not address the question of the 
onset date for the appellant's HCV infection or the clinical 
finding of fatigue of unclear origin in January 1995.

The appellant underwent another VA medical examination in 
March 2004; it is unknown whether the examiner was a 
specialist in infectious disease.  The appellant stated that 
he had had fatigue, night sweats and aching in joints and 
muscles "just prior" to his discharge from service in 1995; 
the examiner indicated that these occurred in 1993.  The 
examiner reviewed the appellant's medical records and 
examined the appellant.  She noted that there certainly was 
evidence of the appellant contracting hepatitis while he was 
in service.  She stated that the medical records showed 
symptoms of jaundice in 1982, as well as a positive HBV 
antibody test, a positive hepatitis A (HAV) antibody test and 
a negative hepatitis C antibody test between 1989 and 1993.  
The examiner stated that clearly the appellant was infected 
with both hepatitis A and B sometime before 1989.  The 
examiner stated that the appellant gave no history of 
exposures between 1993 and 1995, and concluded that there was 
no evidence from the appellant's history that he contracted 
the HCV prior to his discharge in 1995.  The examiner noted 
that the appellant had worked in a hospital between 1995 and 
the present and that this work put him in a high-risk area.  
The examiner opined that it was not at least as likely as not 
that the HCV infection occurred in service and further stated 
that there was no conclusive evidence that the appellant had 
HCV while in the military.  The examiner did not address the 
clinical finding of fatigue of unclear origin in January 
1995.

Review of the evidence of record reveals that there is 
conflicting evidence as to the etiology and onset date of the 
appellant's current HCV infection.  Essentially there is 
medical evidence that the appellant contracted HAV or HBV or 
both in service and that his post-service occupation in a 
hospital was a risk factor for contracting hepatitis C.  No 
other risk factors have been identified in the evidence of 
record.  The medical evidence of record is inconclusive and 
does not resolve the question of what risk factor was likely 
the mode of transmission of the hepatitis C virus.  The 
competent medical opinions of record are equally divided as 
to whether it is likely that the onset of the appellant's 
hepatitis C was before November 30, 1995.

In trying to resolve the question the Board notes that, in 
Occupational Safety and Health Administration (OSHA) standard 
1910.1030, after reviewing all of the evidence in the 
rulemaking record, OSHA determined that certain employees 
face a significant health risk as the result of occupational 
exposure to blood and other potentially infectious materials 
(OPIM) because they may contain blood-borne pathogens.  These 
pathogens include HBV and HCV.  Included in the employees at 
risk were "employees handling regulated waste, custodial 
workers required to clean up contaminated sharps or spills of 
blood or OPIM, [and] . . . maintenance workers, such as 
plumbers."  Therefore, OSHA required certain standards to be 
implemented to minimize the risk of infection.  Thus, 
according to OSHA, utilities man are at a greater risk than 
the general public for HCV infection.  That the appellant was 
at risk for exposure to HBV and HCV is borne out by the fact 
that VA doctors have stated that the appellant was exposed to 
HBV in the Navy.  In addition, the appellant's treating 
infectious disease specialist has opined that it is at least 
as likely as not that the hepatitis C infection was incurred 
in service.

The Board also notes that the March 2004 negative VA medical 
opinion of record does not address the in-service medical 
record of January 30, 1995 that contains the appellant's 
complaints of fatigue and flu symptoms (known indicators of 
the onset of HAV, HBV and HCV infections) and the diagnosis 
of fatigue of unknown etiology.  Instead, the examiner 
appears to alter the chronology of the appellant's condition 
by placing those symptoms out of order in 1993.  The other VA 
medical opinion of record does not address the January 1995 
complaints and finding either.  In fact, it does not indicate 
whether the onset of the HCV infection was before or after 
November 30, 1995.

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Based on the above, the Board finds that the 
evidence is in equipoise as to whether the appellant 
currently suffers from hepatitis C that was incurred as a 
result of his duty in the Navy as a utilities man.  
Consequently, reasonable doubt should be resolved in favor of 
the appellant and service connection for hepatitis C is, 
accordingly, granted.


ORDER

Entitlement to service connection for hepatitis C is granted.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


